Name: Council Regulation (EEC) No 1725/91 of 13 June 1991 amending Regulation (EEC) No 2194/85 adopting general rules concerning special measures for soya beans
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162/37 COUNCIL REGULATION (EEC) No 1725 /91 of 13 June 1991 amending Regulation (EEC) No 2194 / 85 adopting general rules concerning special measures for soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 1724 /91 ( 2 ), and in particular Article 2 (6 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph shall be added to Article 1 of Regulation (EEC) No 2194 / 85 : '4 . The Commission may adjust the world market price by a positive or negative amount . In the case of a negative adjustment , the amount may not exceed the difference between the world price for soya beans , on the one hand, and the price determined, on the basis of the value of the average quantities of oil and soya cake obtained by the processing, in the Community , of 100 kilograms of beans , by lowering that value by an amount corresponding to the cost of processing the said beans into oil and soya cake, on the other.' Article 2 This Regulation shall enter into force on the third Aay following its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1991 . Having regard to the proposal from the Commission ( 3 ), Whereas Council Regulation (EEC) No 2194/ 85 ( 4 ), as last amended by Regulation (EEC) No 1231 / 89 ( 5 ), lays down criteria for determining the world market price for soya beans ; whereas such criteria should be relaxed in the light of experience with regard to rape seed and sunflower seed, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY (&gt;) OJ No L 151 , 10 . 6 . 1985 , p. 15 . (2 ) Sec page 35 of this Official Journal . ( 3 ) OJ No C 104, 19 . 4 . 1991 , p . 42 . (&lt;) OJ No L 204, 2 . 8 . 1985 , p . 1 . ( s ) OJ No L 128 , 11 . 5 . 1989 , p. 24 .